Citation Nr: 1033979	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-26 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel 
syndrome.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for intervertebral disc 
degeneration of the lumbar spine.

4.  Entitlement to service connection for bilateral plantar 
fasciitis.

5.  Entitlement to service connection for a hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant & J.M.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had numerous periods of active duty and active duty 
for training (ACDUTRA), beginning in 1983 through 2006.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted in June 2010 by the undersigned Acting 
Veterans Law Judge. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

The Veteran is claiming entitlement to service connection for 
bilateral carpal tunnel syndrome, a cervical spine disorder, 
intervertebral disc degeneration of the lumbar spine, bilateral 
plantar fasciitis, and a hysterectomy.  She asserts that working 
as a typist in service caused her to develop carpal tunnel 
syndrome.  She asserts that he neck and  back problems developed 
due to sitting at her desk in service.  She further asserts that 
plantar fasciitis developed due to wearing combat boots in 
service.  Finally, she asserts that she developed abdominal pain 
in service, and this eventually resulted in a hysterectomy.  

The Board notes that the Veteran has extensive of active duty for 
training and periods of inactive duty.  Under the relevant laws 
and regulations, service connection may be granted if the 
evidence demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  The term "active military service" includes 
active duty or any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, or any 
period of inactive duty for training (INACDUTRA) during which a 
disability resulted from an injury [but not disease] incurred 
during that INACDUTRA.

The Veteran's service treatment records contain symptoms, 
complaints, and treatment of her claimed disorders.  The 
Veteran's DD 214 lists active service as February 1990 to July 
1990.  Additionally, the Veteran has submitted retirement records 
listing dates for active duty.  The RO should verify the exact 
dates of the Veteran's periods of active duty for training 
(ACDUTRA), active duty, and inactive duty for training 
(INACDUTRA), in order to be able to assess whether evidence in 
the service treatment records can be used to determine whether 
service connection is warranted for the claimed disorders.

Additionally, the Board finds the duty to assist has not been 
met.  VA's duty to assist includes a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
The Veteran has not yet been afforded VA examinations for her 
claimed disorders.  The claims must be remanded to afford the 
Veteran VA examinations and to obtain medical opinions regarding 
the nature and etiology of the claimed disorders.


Accordingly, the case is REMANDED for the following actions:

1.  Verify the Veteran's exact dates of 
active duty for training, inactive duty 
for training, and active duty.  A list of 
the correct dates should be associated 
with the claims file.

2.  After the above information is 
obtained, to the extent available, 
schedule the Veteran for a VA examination 
for her bilateral carpal tunnel syndrome.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.

After the claims file is reviewed, the 
examiner should offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the Veteran's 
current bilateral carpal tunnel syndrome:

(1) incurred in active duty; or (2) 
incurred in or was aggravated beyond the 
natural progression of the disease during 
any period of ACDUTRA in the line of duty.

In providing these opinions, the examiner 
must acknowledge and discuss any lay 
evidence of a continuity of 
symptomatology.  See Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

If it is not possible to provide the 
requested opinions without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  If there are insufficient facts or 
data within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinions. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims folder must be provided 
to the examiner for review.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.

3.  Schedule the Veteran for a VA 
examination for a cervical spine disorder.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.

After the claims file is reviewed, the 
examiner should offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the Veteran's 
current cervical spine disorder:

(1) incurred in active duty; or (2) 
incurred in or was aggravated beyond the 
natural progression of the disease during 
any period of ACDUTRA in the line of duty; 
or (3) incurred in or was aggravated 
beyond the natural progression of an 
injury during any period of INACDUTRA in 
the line of duty.

In providing these opinions, the examiner 
must acknowledge and discuss any lay 
evidence of a continuity of 
symptomatology.  See Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

If it is not possible to provide the 
requested opinions without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  If there are insufficient facts or 
data within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinions. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims folder must be provided 
to the examiner for review.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.
 
4.  Schedule the Veteran for a VA 
examination for intervertebral disc 
degeneration of the lumbar spine.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file.

After the claims file is reviewed, the 
examiner should offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the Veteran's 
current intervertebral disc degeneration:

(1) incurred in active duty; or (2) 
incurred in or was aggravated beyond the 
natural progression of the disease during 
any period of ACDUTRA in the line of duty; 
or (3) incurred in or was aggravated 
beyond the natural progression of an 
injury during any period of INACDUTRA in 
the line of duty.

In providing these opinions, the examiner 
must acknowledge and discuss any lay 
evidence of a continuity of 
symptomatology.  See Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

If it is not possible to provide the 
requested opinions without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  If there are insufficient facts or 
data within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinions. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims folder must be provided 
to the examiner for review.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.

5.  Schedule the Veteran for a VA 
examination for bilateral plantar 
fasciitis.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file.

After the claims file is reviewed, the 
examiner should offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the Veteran's 
current bilateral plantar fasciitis:

(1) incurred in active duty; or (2) 
incurred in or was aggravated beyond the 
natural progression of the disease during 
any period of ACDUTRA in the line of duty.

In providing these opinions, the examiner 
must acknowledge and discuss any lay 
evidence of a continuity of 
symptomatology.  See Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

If it is not possible to provide the 
requested opinions without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  If there are insufficient facts or 
data within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinions. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims folder must be provided 
to the examiner for review.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.

6.  Schedule the Veteran for a VA 
examination for hysterectomy.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file.

After the claims file is reviewed, the 
examiner should offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the Veteran's 
hysterectomy:

(1) incurred in active duty; or (2) 
incurred in or was aggravated beyond the 
natural progression of the disease during 
any period of ACDUTRA in the line of duty.

In providing these opinions, the examiner 
must acknowledge and discuss any lay 
evidence of a continuity of 
symptomatology.  See Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

If it is not possible to provide the 
requested opinions without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  If there are insufficient facts or 
data within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinions. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims folder must be provided 
to the examiner for review.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.

7.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examinations scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.

8.  After all of the above actions have 
been completed, readjudicate the claims.  
If the claims remain denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period of 
time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


